      Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 1 of 30


 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8                                                      No. 2:18-mj-152-EFB
      IN THE MATTER OF THE
 9    EXTRADITION OF OMAR
      ABDULSATAR AMEEN TO THE
10    REPUBLIC OF IRAQ                                  MEMORANDUM AND ORDER DECLINING
                                                        TO CERTIFY EXTRADITION
11

12

13          The Republic of Iraq has charged Mr. Omar Abdulsatar Ameen (“Ameen”) with

14   premeditated murder and seeks his extradition. ECF No. 137-1 at 20-21. A judge in the Baghdad

15   Federal Al-Karkh Appellate Court issued a warrant for Ameen’s arrest in connection with a

16   murder that occurred on June 22, 2014 in Rawah, Iraq. Id. at 21. After more than two years of

17   proceedings and two extradition hearings, this court finds, for the reasons stated hereafter, that the

18   Government has failed to satisfy its burden under 18 U.S.C. §§ 3184, et seq. Thus, it declines to

19   certify Ameen’s extraditability.

20                                         Admission of Evidence

21          Prior to discussing the background and arguments of the parties, the court finds it

22   necessary to set the contours of the case by ruling on the admissibility of all exhibits offered by

23   the defense.

24          The Federal Rules of Evidence do not apply in extradition hearings. See Then v.

25   Melendez, 92 F.3d 851, 855 (9th Cir. 1996). Whether to admit evidence in an extradition

26   proceeding lies within the court’s discretion. In re Extradition of Kraiselburd, 786 F.2d 1395,

27   1399 (9th Cir. 1986). Under general United States extradition law, authentication is the only

28   prerequisite for admissibility of evidence. Oen Yin-Choy v. Robinson, 858 F.2d 1400, 1406 (9th
                                                        1
       Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 2 of 30


 1   Cir. 1988). The court should look to the relevant extradition treaty to determine if any special
 2   provisions on the admissibility of evidence apply. See Emami v. U.S. Dist. Ct., 834 F.2d 1444,
 3   1450 (9th Cir. 1987) (admissibility of evidence governed by “the general extradition law of the
 4   United States and the provisions of the [Extradition] Treaty . . . .”). Here, the treaty provides only
 5   that:
 6                  If, however, the fugitive criminal is merely charged with crime, a
                    duly authenticated copy of the warrant of arrest in the country where
 7
                    the crime was committed, and copies of the depositions upon which
 8                  such warrant may have been issued, shall be produced with such
                    other evidence or proof as may be deemed competent in the case.
 9

10   ECF No. 137-1 at 10 (Treaty Between the United States of America and Iraq, Article XI). For his

11   part, the fugitive may introduce only evidence that “tends to explain the government’s case of

12   probable cause.” Hooker v. Klein, 573 F.2d 1360, 1368 (9th Cir. 1978). Put another way, the

13   fugitive may introduce explanatory evidence, but not contradictory evidence. The distinction

14   between the two types of evidence is often hazy. The U.S. Court of Appeals for the Ninth Circuit

15   has drawn the following distinction:

16                  [W]e have generally settled on the principle that ‘explanatory’
                    evidence is evidence that ‘explains away or completely obliterates
17                  probable cause,’ whereas contradictory evidence is that which
                    ‘merely controverts the existence of probable cause, or raises a
18                  defense.’

19   Santos v. Thomas, 830 F.3d 987, 992-93 (9th Cir. 2016). As discussed in detail below, however,

20   several courts have held that evidence of an alibi defense is admissible if it negates or obliterates

21   probable cause. See infra at 16.

22           The most recent list provided by the defense accounts for one-hundred and eighty-four

23   exhibits. ECF No. 296. The court has, as the list notes, previously ruled on the admissibility of

24   seventy-six of these exhibits. Of those seventy-six, all have been admitted save those listed in the

25   following table:

26   /////

27   /////

28   /////
                                                        2
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 3 of 30


 1
             Exhibit Number      Description             Admission Status
 2                                  Declaration of          Withdrawn by
                      3              Abdelsalem                Defense
 3
                                        Altaab
 4                   18          Declaration of Linda
                                  Humble re: Musab             Excluded
 5                                       Basil
                                 Declaration of Linda
 6                   19           Humble re: Neder             Excluded

 7                                  Abdulhameed
                                    Supplemental            Excluded in part.
                     19.1        Declaration of Omar     Admitted the portions
 8
                                        Hamid                 of the affidavit
 9                                                        attesting to Ameen’s
                                                         presence in Turkey in
10                                                        2014. Excluded the
11                                                            portions of the
                                                          affidavit attesting to
12                                                       Ameen’s tolerance of
                                                         other religions and the
13                                                          length of his hair.
                                 Declaration of Linda
14                   19.2                                      Excluded
                                  Humble re: Uday
15                                      Salih
                                 Certification of No
16                   28          Criminal History in           Excluded
                                    Turkey with
17                                    Apostille
18                                 Declaration of          Excluded in part.
                     29            Radhya Hamed          Admitted the portions
19                                                           of the affidavit
                                                         attesting to Ameen’s
20                                                       presence in Turkey in
                                                          2014. Excluded the
21                                                           portions of the
22                                                        affidavit stating that
                                                           Ameen and family
23                                                        were “nice people.”
                                 U.S. Tax Documents
24                   30                                        Excluded
                                   American River
25                   31           College Transcript           Excluded
                                 Correspondence with
26                   32                                        Excluded
                                 Congressperson Ami
27                                       Bera
                                 Declaration of Rifaat
28                   33                Ammar                   Excluded
                                           3
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 4 of 30


 1                                Declaration of Tala
                     33.1               Najem                  Excluded
 2
                                 Declaration of Linda
                     37               Humble re:               Excluded
 3
                                 Interview of Witness
 4                                         C
                                   October 23, 2017,        Excluded in part.
 5                   38            FBI Statement by         Admitted for the
                                       Person 5                 purpose of
 6
                                                           demonstrating that
 7                                                        Person 5’s statement
                                                            in the extradition
 8                                                        request is forged or
                                                            inauthentic. This
 9                                                       exhibit’s admission is
10                                                        discussed in greater
                                                              detail below.
11                                 Declaration of        Excluded in part. See
                     39           Quetaiba Al-Rawi       description of Exhibit
12                                                                  38.
                                 Photographs of Omar     Excluded in part. See
13                   41.1              Ameen             description of Exhibit
14                                                                  38.
                                 September 21, 2017,     Excluded in part. See
15                   42          Person 5’s Purported    description of Exhibit
                                     Handwritten                    38.
16                                Statement (Sealed)
                                  May 24, 2018, FBI      Excluded in part. See
17                   44           302 Re: Person 5’s     description of Exhibit
18                                 October 23, 2017                38.
                                       Statement
19                               Declaration of Belkis   Excluded in part. See
                     45                  Wille           description of Exhibit
20                                                                 38.
21                                  Supplemental         Excluded in part. See
                     46            Declaration of        description of Exhibit
22                                Natiq Abduljaleel                38.
                                  October 23, 2017,      Excluded in part. See
23                   47                FBI 302           description of Exhibit
                                     on Person 7                   38.
24
                                 Declaration of Omar     Excluded at May 28,
                     58            Salih Rasheed          2019 hearing. ECF
25
                                   (with Certified         No. 171 at 93-95
26                               English Translation)
27

28
                                           4
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 5 of 30


 1                                        Declaration of Zayed     Excluded at May 28,
                          62                Tarek Sadallah         2019 hearing. ECF
 2                                          (with Certified         No. 171 at 94-95.
 3                                        English Translation)

 4        With respect to the exhibits that have not yet been ruled on, the court finds:
 5       Exhibit 49 contains internet protocol information that was returned from Facebook. ECF
 6        No. 217-1. The information appears to bear on Ameen’s claim that he was in Turkey at
 7        the time of the murder. This exhibit is admitted.
 8       Exhibit 78 contains signature samples from Judge Jafaar from the extradition packet.
 9        ECF No. 208-2. The court previously admitted exhibits which bore on the question of
10        whether signatures in the extradition packet were forged. This exhibit is admitted on that
11        basis.
12       Exhibit 79 contains a declaration from Iraqi lawyer Layth Madab. ECF No. 208-3. It
13        describes his interactions with Witnesses A and B. It also describes Witnesses A and B’s
14        attempt to withdraw their accusations against Ameen. As discussed below in the analysis
15        section, the parties dispute whether Witnesses A and B sought to withdraw their
16        accusations because they genuinely believe Ameen to be innocent or because they are
17        being coerced. The court finds it unnecessary and inappropriate to resolve this factual
18        dispute. Exhibit 79 is excluded for want of relevance.
19       Exhibit 80 is a sealed copy of the collated and numbered Arabic/English extradition
20        packet. ECF No. 208-4. This exhibit is admitted.
21       Exhibit 81 contains United Nations High Commissioner for Refugees (“UNHCR”)
22        documents relevant to Ameen’s refugee status in Turkey. ECF No. 208-5. The court has
23        admitted similar documents. These are admitted as well. For the same reason, Exhibit
24        105 is also admitted.
25       Exhibit 82 is a declaration from defense counsel Rachelle Barbour which describes the
26        process and results of the defense’s subpoena of Facebook. ECF No. 208-6. This exhibit
27        is admitted.
28
                                                     5
       Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 6 of 30


 1              Exhibit 83 is a declaration from defense counsel Rachelle Barbour that summarizes FBI
 2               documents that the government permitted her to view. ECF No. 208-7. It bears on
 3               Exhibit 38 which was admitted in part. This exhibit is admitted.
 4              Exhibit 84 is a declaration from Samar Qasim, the victim’s widow. ECF No. 208-8. It
 5               describes the day the victim was murdered and contradicts the account offered by Person
 6               5. This exhibit is excluded as contradictory evidence. See ECF No. 160 at 17.
 7              Exhibit 85 is a declaration from Zayed Tarek Sadallah. ECF No. 208-9. Sadallah claims
 8               that Ameen was not in Rawah in 2014. This exhibit bears on Ameen’s alibi that he was in
 9               Turkey at the time of the murder and is admitted.1
10              Exhibit 86 is a letter from the Defense Intelligence Agency (“DIA”) that responds to
11               Privacy Act and Freedom of Information Act requests made by Ameen. ECF No. 208-10.
12               It states that no responsive documents were found and appears to confirm that the DIA has
13               never identified Ameen as a known terrorist or Islamic State in Iraq and Syria (“ISIS”)
14               asset. The court has previously excluded evidence that did not bear on the specific
15               question of whether Ameen committed the murder at issue in these proceedings. This
16               exhibit is excluded on that basis.
17              Exhibit 87 is a sealed exhibit that is viewable in person at the Clerk’s Office. ECF No.
18               208-11. It contains verified signatures from Person 5.2 The court has previously admitted
19               exhibits which bear on the veracity of the signatures in the extradition packet. This
20               exhibit is admitted as well.
21   /////
22
                 1
23            The court notes that the alibi evidence it has admitted may be divided into two
     categories. Some of the evidence puts him in Turkey at the time of the murder. Other evidence
24   simply states that he was not in Rawah at the time of the murder. The court has previously
     deemed both categories of alibi evidence admissible. See, e.g., ECF No. 142-1 at 24 (Previously
25   Admitted Declaration of Hudhayfah Al-Rawi stating that Ameen was in Turkey in 2014); ECF
26   No. 142-1 at 21 (Previously Admitted Declaration of B.I. stating that Ameen was not in Rawah in
     2014).
27
                 2
              Person 5, as discussed in greater detail below, is the extradition packet’s lone eye-
28   witness to the murder.
                                                        6
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 7 of 30


 1       Exhibit 88 contains verified signatures from Witness A. ECF No. 208-12. This exhibit is
 2        admitted for the same reasons described above in the discussion of Exhibit 87.
 3       Exhibit 89 is a declaration from defense investigator Gamal Abdel-Hafiz. ECF No. 208-
 4        13. It relates to Witness A and B’s desire to withdraw their accusations against Ameen.
 5        Witnesses A and B also related an account of the murder to Abdel-Hafiz that contradicts
 6        Person 5’s account and their own previous statements in the extradition packet. This
 7        exhibit is excluded for the reasons stated in the discussion of Exhibit 79 and as
 8        contradictory evidence.
 9       Exhibit 90 is a redacted transcript of an interview between defense investigator Abdel-
10        Hafiz and Person 5. ECF No. 208-14. The transcript is offered to contradict Person 5’s
11        account of the murder in the extradition packet and to call his credibility into question.
12        The court previously ruled that evidence attacking witness credibility is not admissible.
13        ECF No. 160 at 17-18; see also Santos v. Thomas, 830 F.3d at 993 (holding that the
14        accused “may not impeach government witnesses or produce witnesses whose testimony
15        contradicts evidence already offered by the government.”). This exhibit is excluded on
16        that basis. For the same reasons, Exhibits 93, 94, 96, 97, 98, 99, 103, and 115 are
17        excluded. ECF Nos. 208-17, 208-18, 217-2, 217-3, 217-4, 208-20, 208-24, 208-36.
18       Exhibit 91 is an identification card for Person 5. ECF No. 208-15. This exhibit is
19        admitted to the extent it is relevant to the legitimacy of Person 5’s signature(s) in the
20        extradition packet.
21       Exhibit 92 is a transcript of an interview between defense investigator Abdel-Hafiz and
22        an individual identified as TMF-1. ECF No. 208-16. TMF-1 is an Iraqi militia colonel
23        whom the defense has identified as bearing a grudge against Ameen. ECF No. 258 at 6.
24        The defense also states that he is the moving force behind Person 5’s accusations against
25        Ameen. Id. The transcript, like all of the evidence regarding TMF-1, is introduced in
26        order to undermine Person 5’s credibility. It suggests that Person 5 did not actually
27        witness the murder and has ulterior motives for accusing Ameen. Thus, it is clearly
28        evidence that is contradictory and the court cannot admit it. For the same reasons,
                                                      7
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 8 of 30


 1        Exhibits 95, 100, 104, and 113 are also excluded. ECF Nos. 208-19, 208-21, 208-25,
 2        208-34.
 3       Exhibit 101 is a California Department of Motor Vehicles photograph of Ameen. ECF
 4        No. 208-22. This exhibit is excluded as irrelevant.
 5       Exhibit 102 is an Iraqi court document that details the release of another suspect in the
 6        victim’s murder. ECF No. 208-23. This exhibit is excluded as irrelevant.
 7       Exhibits 106, 107, & 108 are word for word translations of the statements of Witness A,
 8        Witness B, and Person 5 that are contained in the extradition request packet. ECF Nos.
 9        208-27, 208-28, & 208-29. These exhibits are admitted.
10       Exhibits 109, 110, & 111 are affidavits from FBI agents involved in the questioning of
11        Person 5 and Iraqi proceedings that developed the extradition request. ECF Nos. 208-30,
12        208-31, & 208-32. These exhibits are admitted insofar as they bear on the question of
13        whether documents in or related to the extradition packet were forged. See ECF No. 160
14        at 21-22. They are otherwise excluded.
15       Exhibit 114 contains a government letter regarding witness Hamid. ECF No. 208-35.
16        This exhibit is admitted as relevant to Ameen’s alibi.
17       Exhibit 116 contains photographs of the handwriting added after the signatures on Iraqi
18        court statements. ECF No. 217-5. This exhibit is admitted as relevant to the question of
19        whether any of the signatures in the extradition packet were forged.
20       Exhibit 117 is a November 8, 2019 statement by Russell Travers who, at that time, was
21        the acting director of the National Counterterrorism Center. ECF No. 217-6. The
22        statement discusses the high level of security scrutiny to which refugees are subjected. It
23        also notes that, in the past decade, only two refugees to the United States went on to
24        undertake attacks on the homeland. Both were radicalized in this country. This exhibit is
25        excluded as irrelevant.
26       Exhibits 118, 119, 120, and 121 are FBI 302 interviews of witnesses who reject the
27        notion that Ameen was ever involved in terrorism. ECF Nos. 217-7, 217-8, 217-9, 217-
28        10; see also ECF No. 216 at 47. The interviews date from 2016 and 2018. The court does
                                                    8
       Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 9 of 30


 1               not find these exhibits especially helpful in adjudicating the ultimate question of probable
 2               cause. Having considered their source, however, the exhibits are admitted.
 3              Exhibit 123 is an affidavit from law professor Haider Ala Hamoudi. ECF No. 220.
 4               Together with attachments (ECF Nos. 220-1 & 220-2), the affidavit describes the “severe
 5               and obvious deficits” in the Iraqi justice system. ECF No. 220 at 2. The court has
 6               previously noted that it is not permitted to weigh the fairness of the requesting country’s
 7               justice system. See Neely v. Henkel, 180 U.S. 109, 123 (1901); see also Leiva v. Warden,
 8               928 F.3d 1281, 1295 (11th Cir. 2019) (“We have neither the power nor competence to
 9               consider a foreign fugitive’s concerns about the fairness of his country’s criminal justice
10               system, let alone halt his extradition on that basis—that kind of consideration is properly
11               addressed to the Executive Branch.”). This exhibit is excluded.
12              Exhibit 124 is the report of document examiner Sean Espley. ECF No. 226. This exhibit
13               and its attachments bear on the issue of possible forgeries in the extradition packet and is
14               admitted.
15              Exhibit 125 is a text message from the victim to TMF-1 on the day of the murder. ECF
16               No. 239. In it the victim identifies individuals affiliated with ISIS and who were in
17               Rawah that day. This exhibit is admitted.
18              Exhibits 126, 127, and 129 relate to Person 1, a witness who claims to have seen Ameen
19               in Rawah on the day of the murder. ECF Nos. 246-1, 250-5 (sealed), 249. These exhibits
20               are admitted for the purpose of offering greater context as to Person 1’s claim. They are
21               excluded for the purpose of attacking Person 1’s credibility.
22              Exhibit 130 consists of two videos of the ISIS convoy in Rawah. ECF No. 258-1
23               (YouTube links in the exhibit description, videos provided to the court on a DVD). This
24               exhibit is admitted.
25              Exhibit 131 is the corrected translation of an Arabic Twitter post in the extradition packet.
26               ECF No. 258-2. This exhibit is admitted.
     /////
27

28   /////
                                                             9
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 10 of 30


 1        Exhibits 132, 133, 134, and 135 are exhibits related to Abu Anas Al-Sammarai, an ISIS
 2         official, who issued statements and orders on behalf of the organization upon the takeover
 3         of Rawah. ECF Nos. 258-3, 258-4, 258-5, & 258-6. These exhibits are admitted.
 4        Exhibit 136 is a text from a Rawah area police officer to the victim on June 21, 2014.
 5         ECF No. 258-7. This exhibit is admitted.
 6        Exhibit 137 is a Facebook post made by Ameen that the defense characterizes as
 7         “celebrating tolerance or challenging sectarianism.” ECF No. 258-8. This exhibit is
 8         excluded for want of relevance.
 9        Exhibit 138 is a copy of the defense PowerPoint presentation from the December 4, 2019
10         hearing. ECF No. 258-9. This exhibit is admitted.
11        Exhibit 139 is a copy of Ameen’s DMV photograph that was used in a 2018 interview
12         with Person 1. ECF No. 258-10. The defense argues that TMF-1 showed this photograph
13         to Person 1 so that the latter would be able to falsely identify Ameen as the murderer.
14         ECF No. 258 at 6. This defense exhibit bears on Person 1’s credibility and is excluded.
15        Exhibit 140 is a declaration of Alexander Key, a professor of Arabic and Comparative
16         Literature at Stanford University. ECF No. 258-11. Professor Key states that the name
17         “Abu Ians Al-Shami” is not a correct rendering of an Arabic name. This name arises in a
18         story Person 1 told an FBI Special Agent. ECF No. 258 at 11. Person 1 told the agent
19         that “Abu Ians Al-Shami” was his cousin. Id. The defense argues that the obvious error
20         in rendering this name is indicative of the story’s falseness. Id. It states that the
21         incorrectly rendered name is likely a reference to the ISIS leader Abu Anas Al-Shami. Id.
22         at 11-12. This exhibit is offered to attack Person 1’s credibility and is excluded.
23        Exhibit 141 is a declaration from Haqqi Rajab Yas, the head of the Rawah Municipal
24         Council. ECF No. 258-12. It describes an exchange with Person 1 in which the witness
25         admitted that they were not in Rawah on the date of the murder and, thus, could not have
26         seen Ameen in a passing ISIS convoy. Id. at 2. The declaration is excluded for the
27         purpose of undermining Person 1’s credibility. Yas also states that Ameen was not in
28         Rawah in June of 2014 and the exhibit is admitted insofar as it relates to Ameen’s alibi.
                                                      10
      Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 11 of 30


 1              Exhibit 142 is a supplemental declaration from Ghassan Hameed Salman, one of
 2               Ameen’s relatives. ECF No. 258-13 at 1. Salman states that Ameen was not in Rawah at
 3               the time of the murder and the exhibit is admitted insofar as it relates to the alibi. The rest
 4               of the declaration is excluded insofar as it is related to attacking the credibility of Person
 5               1. Exhibits 144, 145, 146, 147, 150, and 151 (ECF Nos. 258-15, 258-16, 258-17, 258-
 6               18, 258-21, 258-22) are also excluded as attacks on Person 1’s credibility.
 7              Exhibit 143 contains hate messages sent to Ameen by Sunni extremists. ECF No. 258-
 8               14. This exhibit is excluded for want of relevance.
 9              Exhibit 148 is a supplemental declaration of defense investigator Abdel-Hafiz. ECF No.
10               258-19. This declaration is excluded because it relates to attacks on the credibility of
11               Persons 1 and 5.
12              Exhibit 149 is an indicator that the victim’s final text message was sent at 8:03 p.m. local
13               Iraqi time. ECF No. 258-20. This exhibit is admitted.
14              Exhibit 152 contains Ameen’s Facebook posts documenting his learning of English in
15               Turkey. ECF No. 258-23. This exhibit is excluded for want of relevance.
16              Exhibits 153 through 157 are attached to the defense’s brief (ECF No. 262) that refutes
17               assertions about Ameen’s terrorist affiliation made in the government’s reply brief at ECF
18               No. 261. These exhibits are admitted for that purpose.
19              Exhibits 158 and 159 relate to a polygraph test that Ameen took and passed in March of
20               2020. ECF Nos. 265-1 & 265-2. Although the results, standing alone, add little, the
21               exhibits are admitted to the extent they bear on Ameen’s alibi. See In re Extradition of
22               Strunk, 293 F. Supp. 2d 1117, 1136-1137 (E.D. Cal. 2003) (Hollows, Mag. J.) (admitting
23               polygraph evidence in an extradition hearing.)
24               The final exhibits (Nos. 160 through 184) pertain to Ameen’s cell phone records. The
25   government argues that the records should not be considered because they are not authenticated.
26   ECF No. 294 at 6. It points out that the records lack a signature, the name and title of the
27   individual providing the records, and bear no stamp, seal, or other attestation. Id.
28   /////
                                                            11
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 12 of 30


 1   The court disagrees and finds them sufficiently authenticated. As the defense argues in its
 2   response, the records were obtained through a lengthy process involving the parties, the court, the
 3   State Department, and elements of the Turkish government. ECF No. 295 at 11-12. Documents
 4   from a Turkish court (ECF No. 295-8) and the Public Prosecutor’s office in Ankara (ECF No.
 5   295-9) corroborate the records’ authenticity. The records themselves state that the requesting
 6   authority for the records was the Public Prosecutor of Ankara and that the records were prepared
 7   “based on the data sent by the related operators to BTK3 on the date of the process.” ECF No.
 8   289-5 at 2. Admission of evidence lies within the court’s discretion, Klein, 573 F.2d at 1369, and
 9   it finds that the records are sufficiently authenticated.
10           The government also argues that the cell records should not be admitted because they are
11   not obliterating evidence. ECF No. 294 at 36. It notes that the Ninth Circuit has defined
12   obliterating evidence as being “reasonably clear-cut” and “of limited scope” and argues that the
13   cell records are neither. Id. (citing Barapind v. Enomoto, 400 F.3d 744, 750 (9th Cir. 2005)).
14   The court is unconvinced and the records are admitted. The records together with the user
15   attribution evidence,4 as discussed below, appear decisive on the most salient point: Ameen was
16   in Turkey, not Iraq, on the day of the murder. The records are admitted and discussed below.
17                                                Background
18           I.      The Government Case
19           The murder victim, Ihsan Abdulhafiz Jasim (“Jasim”), was a member of the Rawah
20   police who had previously undertaken anti-terrorism efforts on behalf of the Iraqi national
21   security forces. ECF No. 137-1 at 43, 70. The town of Rawah fell to ISIS on June 21, 2014. Id.
22   at 38. Immediately thereafter, Jasim received a threatening telephone call warning that he would
23   be killed and beheaded for his prior anti-terror efforts. Id. at 43.
24
             3
             BTK refers to the Turkish Ministry of Communications and Communication
25   Technology. ECF No. 295 at 12.
26           4
              “User attribution evidence” refers to evidence that a particular person was the user of a
27   device or media account, in this case a cell phone. See, e.g., United States v. Bundy, No. 3:16-cr-
     00051-BR, 2016 U.S. Dist. LEXIS 188523, *26-27 (D. Or. 2016) (discussing user attribution
28   evidence in the context of a Facebook account).
                                                       12
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 13 of 30


 1          The following day, June 22, 2014, a four-vehicle convoy loaded with ISIS fighters
 2   approached Jasim’s home in Rawah. Id. Upon arrival, the ISIS fighters began firing at the house.
 3   Id. Jasim exited his home with a rifle and returned fire. Id. The firefight lasted ten minutes and
 4   ended with Jasim lying on the ground, alive but unable to continue fighting. Id. A person alleged
 5   to be Ameen stood over Jasim and, after calling him an American agent and an apostate, executed
 6   him with a firearm. Id. After the ISIS fighters left, Jasim was taken to an Iraqi hospital where a
 7   death certificate was issued on June 23, 2014. Id. at 102.
 8          The extradition request is predicated on the statements of an individual claiming to have
 9   witnessed the murder. That lone eyewitness, referred to in the extradition packet as “Person 5,”
10   claimed that he saw Ameen commit the murder. 5 Id. He was present in Jasim’s house during the
11   firefight and claimed that he went outside in time to see Ameen execute Jasim. Id. He would
12   later identify Ameen as the killer in photo lineups for both the FBI and the Iraqi court. ECF Nos.
13   137-1 at 43, 206-1 at 5, 206-2 at 2, & 206-3 at 2.
14          There are three other witness statements in the extradition packet. Jasim’s parents,
15   referred to as “Person A” and “Person B,” were in his home at the time of the murder.6 ECF No.
16   137-1 at 38-40. They, at least initially, recounted an ISIS attack consistent with the one described
17   by Person 5 and confirmed that Jasim’s body was taken to a hospital for the production of a death
18   certificate. Id. Both offered and signed written statements indicating their belief that Ameen
19   murdered their son in the manner described by Person 5. Id. However, unlike Person 5, they
20   were not outside the home to witness the killing of Jasim. Instead, as indicated by Judge Dhiya,
21   the investigating judge overseeing Ameen’s case in Iraq, their statements regarding the date and
22   manner of the ISIS attack are based on what Person 5 told them. ECF No. 194-1 at 12.
23          Persons A and B have since indicated their intent to disavow their statements in the
24   extradition packet and withdraw their accusations against Ameen. Indeed, they have offered an
25   alternate account of the murder that is inconsistent with their statements in the packet. ECF Nos.
26          5
              Although the murder occurred on June 22, 2014, Person 5’s statement was taken on
27   April 15, 2018. ECF No. 137-1 at 43-44.

28          6
                These statements were also taken in April 2018.
                                                      13
      Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 14 of 30


 1   142-17 at 5-7 (Exh. 36), 161-14 at 2 (Exh. 75) & 161-15 at 2 (Exh. 76). There are questions,
 2   however, as to whether the renunciation of their original statements is motivated by a genuine
 3   belief that Ameen is innocent or, as the government suggests, they are being pressured in some
 4   way by individuals supportive of Ameen and/or ISIS. Judge Dhiya, an Iraqi investigating
 5   authority, has authored an affidavit indicating that the statements of Persons A and B were: (1)
 6   given freely; (2) given in his presence; and (3) signed after both witnesses had been afforded a
 7   chance to review the transcriptions. ECF No. 194-1 at 12.
 8           In a third supplement to the official extradition packet, the Republic of Iraq has added
 9   testimony from another witness, “Person 1,” who alleges that, on the day of the murder, he saw
10   Ameen riding in an ISIS convoy as it made its way through Rawah. ECF No. 235-3 at 4. He
11   subsequently heard gunshots and was told (at some later time) by an unidentified family member
12   that Ameen had killed Jasim. Id.
13           Finally, the government’s briefs (ECF No. 261 at 56 & ECF No. 294 at 35) have alluded
14   to a witness identified only as “Person 7” who also placed Ameen in Rawah at the time of the
15   ISIS takeover. This person’s testimony was not part of any official extradition document
16   submitted by Iraq. Defense counsel expressed surprise in their reply brief and had difficulty
17   determining who this witness was. ECF No. 295 at 32 (“It is totally unclear where this fifth
18   witness, Person 7, comes from.”). Person 7’s testimony appears only in a search warrant that was
19   provided to the court in conjunction with the search of Ameen’s Sacramento apartment and
20   vehicle. The government’s previous position was that the court could only find probable cause
21   based on materials in the extradition packet and its official supplements. ECF No. 204 at 3-5. At
22   a hearing held on January 6, 2020, the court indicated its intention to consider search warrant
23   material concerning Person 1. ECF No. 253 at 4 (“[M]y inclination was to consider the
24   information about the statement made by Person 1, and I was first made aware of that statement
25   when I issued the search warrant for the defendant’s home and the vehicle.”). The government
26   stated that the question of whether to look beyond the four-corners of the packet was moot
27   because the same information had been submitted by Iraq through diplomatic channels. Id. at 6.
28   /////
                                                       14
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 15 of 30


 1   The court agrees. By contrast, the testimony of Person 7 was not discussed at that hearing, save
 2   at the end of the hearing when Ameen’s counsel noted that the same search warrant documents
 3   also identified Person 7 as a possible witness. Id. at 95.
 4          The government’s witnesses and their reliability is discussed in greater detail in the
 5   analysis to follow.
 6          II.     The Defense Case
 7          The defense argues that Ameen was in Turkey when the murder was committed. It has
 8   provided numerous declarations supporting that contention. See, e.g., ECF No. 142-1 at 10-12
 9   (Exh. 4); ECF No. 142-14 at 1-3, 6-25 (Exhs. 12, 14-17). The defense also relies on sign-in
10   sheets from the Mersin Immigration Office, where Ameen was required to sign in weekly to
11   preserve his refugee status. ECF No. 142-12 at 20-23 (Exh. 11-T). It has produced the results of
12   a polygraph test that Ameen passed in which he stated that he was not in Iraq on the day of the
13   murder. ECF No. 265-2 at 12 (Exh. 159). Finally, the defense has submitted Ameen’s cell phone
14   records which, as discussed infra, show that his phone was in Turkey on the date of the murder.
15   ECF Nos. 289 & 295 (and attached exhibits).
16          Separately, the defense has offered evidence that the witnesses supporting extradition are
17   unreliable. The court agrees, but for reasons that fall outside the defense’s impeachment
18   evidence, which the court has already concluded that it cannot admit. Thus, the court will forego
19   a detailed description of the impeachment arguments and evidence that will not be considered.
20                                             Legal Standards
21          The court’s task in these proceedings is to determine: (1) whether the fugitive is accused
22   of an extraditable crime7 and (2) whether there is probable cause to believe the fugitive
23   committed the crime he is charged with. Santos, 830 F.3d at 991. Probable cause has generally
24   been defined as sufficient evidence to convince a person “of prudence and caution” that a crime
25   was committed and that the accused committed it. See Carroll v. United States, 267 U.S. 132,
26   160-61 (1925); see also Illinois v. Gates, 462 U.S. 213, 235 (1983) (holding that probable cause
27
            7
              Murder is an extraditable crime under the extradition treaty between Iraq and the United
28   States. ECF No. 137-1 at 7.
                                                      15
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 16 of 30


 1   entails a degree of certainty that is more likely than not). The Supreme Court has compared an
 2   extradition hearing to a grand jury investigation. Charlton v. Kelly, 229 U.S. 447, 461-62 (1913).
 3   It follows that the extradition court is not tasked with determining the fugitive’s guilt or
 4   innocence. Eain v. Wilkes, 641 F.2d 504, 508 (7th Cir. 1981) (“It is fundamental that the person
 5   whose extradition is sought is not entitled to a full trial at the magistrate’s probable cause
 6   hearing.”). Nonetheless, the extradition court is not to wield a “rubber stamp.” Santos, 830 F.3d
 7   at 1006 (quoting Skaftouros v. United States, 667 F.3d 144, 158 (2d Cir. 2011)).
 8                                                 Analysis
 9          I.      Ameen’s Alibi
10          The court previously indicated its intent to allow Ameen to present alibi evidence in this
11   case. ECF No. 160 at 14. In so doing, the court distinguished between obliterative alibi evidence
12   and alibi evidence that is merely contradictory. The court reasoned that the former should be
13   admissible and the latter excluded. This court is not the first to draw this distinction. See In re
14   Extradition of Gonzalez, 52 F. Supp. 2d 725, 739 (W.D. La. 1999) (“Evidence of an alibi defense
15   is therefore admissible if it negates or obliterates probable cause, but not if it merely controverts
16   the evidence of the requesting country.”); In re Extradition of Valles, 268 F. Supp. 2d 758, 772
17   (S.D. Tex. 2003) (“Respondent’s evidence of an alibi defense is therefore admissible if it negates
18   or obliterates probable cause.”); United States v. Andrade, No. 06-MC-9039, 2006 U.S. Dist.
19   LEXIS 70040, at *10, 2006 WL 2729268 (D. Or. Sept. 25, 2006) (holding that “alibi evidence
20   may be admissible if it absolutely negates or obliterates probable cause.”). The court has not
21   been given reason to reconsider this position. It now turns to the substantial evidence that Ameen
22   never left Turkey.
23          It cannot be disputed that, in the months prior to the murder, Ameen was living as a
24   refugee in Mersin, Turkey. He had left Iraq for Turkey in 2012 (see, e.g., ECF No. 142-1 at 2
25   (Ex. 2)) and he eagerly sought resettlement in the United States. ECF No. 142-2 at 10-11 (Exh.
26   11, Declaration of Zaid Hydari) (“The rest of the contact log shows Mr. Ameen’s cooperation
27   with the entire resettlement process. All of the documentation I have reviewed shows that Mr.
28   Ameen readily answered calls and attended meetings with each agency involved in his case.”).
                                                        16
      Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 17 of 30


 1   But in the government’s telling, Ameen travelled from Mersin to Rawah in the weeks or days
 2   before the murder. ECF No. 261 at 57 (“Ameen’s whereabouts between May 22, 2014 (after his
 3   USCIS interview) and July 7, 2014 (his medical appointment in Turkey) are unaccounted for by
 4   any incontrovertible evidence.”). Between May 22, 2014 and July 7, 2014, he: (1) travelled the
 5   six hundred miles8 from Mersin to Rawah, crossing war-torn Syria; (2) joined ISIS fighters in or
 6   near Rawah; (3) took on a leadership role;9 (4) murdered Jasim (and perhaps conducted other
 7   military or terrorist operations on behalf of ISIS); and (5) then promptly returned to his life as a
 8   refugee in Turkey. Considering the obliterative alibi evidence presented by the defense, this
 9   series of events is simply not plausible.
10                  A.      The Government’s Dubious Account
11           The government’s version of events, standing alone, calls for some degree of skepticism.
12   The court does not claim any geo-political or military expertise, but Ameen’s alleged return to
13   Rawah on behalf of ISIS makes little sense. As discussed below, he and his family had long since
14   fled Iraq to Turkey and were awaiting a refugee resettlement process with which they had been
15   fully cooperative. Presume that Ameen is a member of ISIS in 2014. He has made his way to
16   Turkey masquerading as a refugee, has thus far maintained his cover, and is in the process of
17   using resettlement systems to reach the United States (or, failing that, perhaps some European
18   nation that ISIS views with disfavor). Sometime between May 22, 2014 and June 22, 2014
19   Ameen decides — either on his own or at the direction of some higher authority within ISIS — to
20   undertake a trip back to Rawah. In order to do so, he risks running afoul of Turkish authorities
21   who do not abide refugees moving freely in and out of the nation’s borders. ECF No. 142-2 at 5
22   /////
23   /////
24
             8
             The defense has requested that the court take judicial notice of the quickest route
25   between the two areas. ECF No. 142 at 10; see also ECF No. 142-1 at 1 (maps). The court will
26   do so.
             9
27             Statements in the extradition packet characterize Ameen as “a prominent member” of
     ISIS in the Rawah district. See, e.g., ECF No. 137-1 at 40-41. In the second supplement, Person
28   1 identifies Ameen as “an ISIS commander.” ECF No. 240-1 at 8.
                                                       17
      Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 18 of 30


 1   (Exh. 11).10 He risks being captured or killed by forces unfriendly to ISIS that are participating in
 2   the Syrian civil war. Once in Rawah, he participates in the murder of Jasim. The accounts in the
 3   extradition packet paint the gun battle preceding the murder as a one-sided affair that Jasim could
 4   not have hoped to win. See, e.g., ECF No. 137-1 at 40 (describing four vehicles occupied by
 5   “large numbers of ISIS” and stating that the battle was over quickly “because of the large number
 6   of attackers and the intensity of the gunfire . . . .”). Ameen’s presence can hardly be said to have
 7   been essential or necessary to the killing.11 Curiously, the extradition packet is silent as to other
 8   2014 ISIS operations Ameen participated in during his time in Rawah. Two witnesses, Person 1
 9   and Person 7, purport to place him in Rawah at that time, true. These accounts have little to offer,
10   even through hearsay, about how else Ameen served ISIS in Rawah, however. If Ameen was an
11   ISIS commander as Person 1 attests, one would expect his involvement in the occupation of
12   Rawah to be, if not obvious, at least capable of multiple forms of substantive corroboration. Did
13   Ameen return to Rawah, lead a coordinated assault on a lone, undefended victim, and then make
14   the long, perilous trip back to Turkey? A strange, borderline unbelievable decision, if so.
15   Perhaps the inability to identify other ISIS operations in which Ameen was involved is a
16   consequence of witnesses being reluctant to speak about that period out of fear of reprisal. Or,
17   more likely based on compelling evidence before the court, it is a consequence of Ameen being in
18   Turkey at the time of the murder.
19   /////
20
             10
21                The relevant portion of the affidavit:

22                     During this entire time, Mr. Ameen’s Iraqi passport would have been
                       surrendered by him to the Mersin Foreigner’s Police, and would only
23                     have been provided to him for onward travel to the United States if
                       he was in compliance with all of his obligations to that office in
24                     Mersin, Turkey. Refugees were not free to travel outside their
                       satellite cities in Turkey at the time without permission from the
25                     Foreigner’s Police.

26   ECF No. 142-2 at 5 (Exh. 11, Declaration of Zaid Hydari).
             11
27            The court recognizes, of course, that Ameen is alleged to have fired the fatal round.
     The point, however, is that Jasim’s fate was sealed regardless of whether Ameen was present.
28
                                                           18
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 19 of 30


 1                  B.     The Refugee Logbooks
 2          Turning to the evidence produced by the defense, there are physical logbooks establishing
 3   that Ameen signed in, as Turkish authorities required of refugees,12 at the Mersin immigration
 4   office on June 19, 2014 and again on June 26, 2014. ECF No. 142-12 at 20-23 (Exh. 11-T).
 5   The logbooks are undated, but a defense investigator travelled to Turkey, to the Mersin
 6   Immigration Office, and requested Ameen’s sign-in logs for the June 2014. Id. at 24. The
 7   investigator emphasized that the most relevant logs pertained to the sign-in dates immediately
 8   before and immediately after the June 22, 2014 murder (June 19, 2014 and June 26, 2014). Id.
 9   Those logbooks were pulled by employees at the office and copies were given to the defense
10   team. Id. at 24-25. Ameen’s sign-ins on June 19 and June 26 are further corroborated by a
11   notarized letter from the Provincial Directorate for Migration Management that attests that
12   Ameen remained compliant with all obligations during his stay, including completing required
13   sign-ins. ECF No. 142-3 at 19-20 (Exh. E). Thus, the court accepts that the provided sign-in logs
14   are for June 19, 2014 and June 26, 2014 and that they belong to Ameen. Ameen had, at best,
15   seven days to make the perilous, six-hundred mile cross-borders trip from Mersin to Rawah, to
16   commit the murder on June 22, and to hurry back into Turkey for his June 26 sign-in—all the
17   while evading the Turkish authorities that had confiscated his passport.
18                  C.     Witness Declarations
19          Numerous witnesses have provided declarations attesting to Ameen’s presence in Turkey
20   (or absence from Rawah) at the time of the murder. See, e.g., ECF No. 142-1 at 2-3 (Exh. 2,
21   Declaration of Aous Mounir Saood), 10-11 (Exh. 4, Declaration of Omar Hamid), 16-17 (Exh. 6,
22   Declaration of Ahmed Azzam). Witnesses testified that Rawah was a small town and comings
23   and goings were noted. See, e.g., ECF No. 142-14 at 2 (Exh. 12, Declaration of Mahdi Saleh
24   Othman) (“Rawah is so small that of course I would have known if Omar had come back to town
25          12
                 “The Turkish Government required that Mr. Ameen carry out ‘signature duty’ on a
26   weekly basis whereby he would physically need to present himself to authorities and sign his
     name.” ECF No. 142-2 at 4 (Exh. 11, Declaration of Zaid Hydari). Other declarations
27   corroborate the sign-in requirement. See, e.g., ECF No. 142-14 at 1 (Exh. 12, Declaration of
     Mahdi Saleh Othman) (“Omar mentioned that he had to sign in every Thursday at the police
28   office . . . .”).
                                                      19
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 20 of 30


 1   in June 2014 . . . .”). A text from Jasim, sent the day of the murder, lends additional credence to
 2   these declarants. Several ISIS threats are identified by name therein. ECF No. 239 at 2. Ameen
 3   is not among them.
 4                  D.      Polygraph Evidence
 5          Standing alone, the court would not put much emphasis on Ameen’s polygraph test
 6   results. See United States v. Scheffer, 523 U.S. 303, 309 (1998) (“[T]here is simply no consensus
 7   that polygraph evidence is reliable.”).13 Even in conjunction with the other evidence, the court
 8   does not lend it great weight. The test results do, however, reinforce14 the court’s conclusion that
 9   the defense has obliterated probable cause. The test was conducted by Oded Gelfer, a certified
10   forensic law enforcement polygraph examiner who speaks Arabic. ECF No. 265-1 at 1, 4.
11   Ameen passed the test after being asked whether he was in Rawah in June 2014 and whether he
12   shot Jasim. ECF No. 265-2 at 2-5.
13                  E.      Ameen’s Cell Records
14          The final piece of evidence, Ameen’s cell records, is the most critical. Pursuant to Letters
15   Rogatory issued by the court, detailed cell phone records were produced by the Information and
16   Communications Technology Ministry of the Turkish Government. EFC No. 289. Those records
17   are referred to in the briefs as “Turkcell records.” On June 22, 2014, the day of the murder,
18   Ameen’s cell phone received two calls that routed through a cell tower in Mersin, Turkey. ECF
19   No. 289 at 7; ECF No. 289-7 at 1 (Exh. 164). The government argues that this data shows only
20   that Ameen’s cell phone was in Turkey; it does not establish the whereabouts of Ameen himself.
21   ECF No. 294 at 14 (“The two incoming calls only demonstrate that the -5280 phone was in
22   Mersin.”). In so doing, the government fails to account for the user attribution evidence. As the
23

24          13
               The court recognizes that the Supreme Court drew this conclusion more than twenty-
     years ago. The U.S. Court of Appeals for the Ninth Circuit has continued to cite this decision in
25   recent cases, however. See, e.g., Shorb v. Nooth, 727 F. App’x 442, 443 (9th Cir. 2018)
26   (unpublished).
            14
27             The court’s decision to deny certification would stand even if Ameen had never
     submitted to a polygraph test. It only sees fit to mention the test as another point in the
28   constellation of overwhelming evidence that Ameen was not in Rawah in June 2014.
                                                        20
      Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 21 of 30


 1   defense argues, the phone belonged to Ameen and the evidence shows that he, and not any other
 2   member of his family, was its primary user. See ECF No. 295 at 14-16. In Turkey one must
 3   present a government issued identification to obtain a phone. Ameen obtained his in 2012 using
 4   his Iraqi passport.15 Turkcell retained the passport information which was used to confirm that
 5   the phone was issued to Ameen.16 And, as the defense points out, the Turkish cell data only
 6   registers completed calls. Id. at 17. The extensive user attribution evidence detailed by the
 7   defense indicates that Ameen repeatedly used the cell phone issued to him. There is no user
 8   attribution evidence presented that anyone else used it. It is true that nothing in the record
 9   eliminates the possibility, however improbable based on the evidence of record, that someone else
10   had the phone on June 22, 2014. But that does not save the government’s case for probable
11   cause. The government is tasked with showing evidence that Ameen’s involvement in the murder
12   is probable, not that some series of events, however unlikely, renders it theoretically possible.
13   Inversely, the defense’s success rests on obliterating probable cause, not in disproving fringe
14   possibilities.
15           The government raises other arguments against the cell data. All are unconvincing. The
16   court will discuss them briefly. First, the government argues that the defense’s reliance on the
17   Supreme Court’s decision in Carpenter v. United States, 138 S.Ct. 2206 (2018) is misplaced. In
18   Carpenter, the Supreme Court described historical cell phone data as “near perfect surveillance,
19   /////
20   /////
21   /////
22   /////
23
             15
              Ameen’s phone was seized from his apartment in August 2018 and the IMEI number
24   confirms it was the phone issued to and regularly used by him in Turkey. ECF No. 295-11.
25           16
               A separate phone was issued to and used by Ameen’s wife, and their children were all
26   under 10 years of age. The cell phone records show that Ameen repeatedly used the phone issued
     to him to regularly communicate with his wife. He also used it repeatedly to communicate with
27   his brother (ECF No. 142-1, at 24), a close friend (id., at 11) and the United Nations High
     Commissioner for Refugees (UNHCR) (ECF No. 142-2, at 2-3), the International Catholic
28   Migration Commission (ICMC) and its Resettlement Support Center (RSC). Id. at 6-8.
                                                       21
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 22 of 30


 1   as if [the government] had attached an ankle monitor to the phone’s user.”17 Id. at 2218. The
 2   government distinguishes Carpenter by arguing that cell site location in that case was more
 3   robust, consisting of “taps” on the wireless network multiple times in a single minute. ECF No.
 4   294 at 10. By contrast, the cell data in this case provides the approximate location of the phone
 5   only when there is a call or text. Id. This argument might be persuasive if Ameen were charged
 6   with a murder occurring nearer his home in Mersin. In that case, it might be worth delving into
 7   these limitations. But the distinctions drawn by the government are meaningless where the
 8   alleged murder occurred approximately six-hundred miles from the cell tower. The phone did not
 9   travel to Rawah on June 22, 2014.
10          The government argues that at least some of the phone records indicate that Ameen had a
11   relationship to an individual involved in terrorism. ECF No. 294 at 26. The relevancy of this
12   contention is strained at best. The individual in question, Marwan Salih, was sanctioned in his
13   role as CEO of “Redin Exchange,” an entity which the Treasury Department determined was
14   involved in fund transfers between Iran and Hamas.18 In a press release the Treasury Department
15   wrote that “Redin Exchange has materially assisted, sponsored, or provided financial, material, or
16   technological support for, or goods or services to, HAMAS.”19 It made no mention of ISIS.
17   There is no indication that Hamas had any involvement in events relevant to this case.
18          Finally, in an argument whose inclusion is perplexing, the government contends that the
19   phone records establish that Ameen could travel long distances quickly. ECF No. 294 at 24. The
20   government cites a trip Ameen took from Mersin to Istanbul and back in less than forty-eight
21
            17
22             The Supreme Court’s belief in the ubiquity of cell phones and power of surveilling them
     did not begin with Carpenter. In Riley v. California, the Supreme Court recognized that cell
23   phones “are now such a pervasive and insistent part of daily life that the proverbial visitor from
     Mars might conclude they were an important feature of human anatomy.” 573 U.S. 373, 385
24   (2014).
25          18
               The Special Designation and Blocking Memorandum may be found at:
26          https://www.federalregister.gov/documents/2019/09/17/2019-20003/special-designation-
     and-blocking-memorandum (last visited on 3/2/21).
27
            19
               The Treasury Department press release may be found at:
28          https://home.treasury.gov/news/press-releases/sm772 (last visited on 3/2/21).
                                                     22
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 23 of 30


 1   hours and argues that “it would be in keeping with that transit time that Ameen could travel from
 2   Mersin to Rawah with a relatively quick turnaround.” Id. But there can be no straight-faced
 3   argument that a trip made within Turkish borders is equivalent to a cross-border trip across a
 4   Syrian warzone (and then into an area of conflict in Iraq).
 5          II.       The Reliability of the Government’s Witnesses
 6          In finding that Ameen’s alibi evidence obliterates probable cause, the court necessarily
 7   rejects witness accounts that place him in Rawah at the time of the murder. Obviously, he could
 8   not be present in Turkey and Iraq at the same time. Obliterative evidence, as its name suggests,
 9   does not exist in a vacuum. It acts upon the evidence advanced by the requesting nation. The
10   court previously identified the relationship between the parties’ evidence as a kind of sliding
11   scale.20 Thus, it behooves the court to discuss the witness evidence offered in support of
12   extradition and, more specifically, its unreliability. In so doing, the court recognizes that the body
13   of case law that cautions against weighing witness credibility in extradition hearings is
14   substantial. The court has adhered to that precedent by excluding numerous documents the
15   defense has submitted for the purpose of undermining witness credibility.21 But, implicit in the
16
            20
                 At the extradition hearing on December 4, 2019 the court stated:
17
            [T]he more difficult it becomes geographically and physically for the
18          defendant to have traveled from Mersin to Rawah to actually sign in the
            Thursday before and arrive there in time to have committed the murder and
19          then to travel back again and get back to Mersin on the Thursday after . . .
            the more faith one has to have in the credibility of the people who say they
20          saw him in Rawah.
21          ECF No. 253 at 85.
22          21
                The principle that an extradition court should not determine witness credibility is well-
23   intentioned. It follows that the trial court in the requesting country will generally be better
     equipped to investigate and determine witness credibility. The application of the principle in this
24   case, however, has been challenging. While the court has considered contradictions in the
     statements contained in the evidence submitted by the requesting government in assessing their
25   reliability for purposes of determining probable cause, the court has been forced to exclude
26   defense evidence that Person 1 had fled Rawah long before ISIS entered the city on June 21,
     2014, and did not return until after ISIS was expelled (ECF No. 258, Exhs. 144, 145, 146, 147,
27   150, and 151), and that Person 5 has subsequently given still more embellished and conflicting
     accounts of the shooting, including an account that he cradled the victim in his arms when Ameen
28   fired the killing shot. ECF No. 208-14 at 4, Exh. 90.
                                                          23
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 24 of 30


 1   purpose of these probable cause proceedings is the court’s ability to reject witness testimony for
 2   want of reliability. The court does not determine guilt or innocence, true, but it must assure itself
 3   that the standards for probable cause under United States law are satisfied. If the evidence before
 4   the court shows it is more probable that Ameen was in Mersin, Turkey at the time of the murder,
 5   the court cannot also conclude that there is probable cause that he committed the murder that
 6   occurred in Rawah, Iraq. Thus, there is some tension between the “accept as true” rule argued by
 7   the government (ECF No. 294 at 36, arguing that all of Person 5’s statements must be accepted as
 8   true) 22 and the requirement that the requesting nation present evidence sufficient to satisfy the
 9   judicial standards for probable cause under United States law. See Santos, 830 F.3d at 1006.
10          In analyzing the evidence here, the standards for determining whether probable cause
11   exists to issue a search warrant is a helpful analogue. To obtain a search warrant, law
12   enforcement must show “by sworn evidence presented to a magistrate that probable cause exists
13   to believe that an offense has been committed and that items related to that offense, such as fruits
14   of the crime, will be found on the premises sought to be searched at the time the warrant is
15   issued.” United States v. Rabe, 848 F.2d 994, 997 (9th Cir. 1988) (internal citation and
16   quotations omitted). Where a court relies on statements of an informant to find probable cause, it
17   must consider that person’s reliability, and basis of knowledge. See Gates, 462 U.S. at 230; see
18   also United States v. Bishop, 264 F.3d 919, 924 (9th Cir. 2001)(“When a search warrant is based
19   solely on an informant’s tip, the proper analysis is whether probable cause exists from the totality
20   of the circumstances to determine a sufficient level of reliability and basis of knowledge for the
21   tip.”). Under United States law, in determining probable cause a witness’s propensity to lie or to
22   offer inconsistent accounts is part of the “totality of circumstances” to be evaluated and cannot be
23   ignored. See United States v. Hall, 113 F.3d 157, 159 (9th Cir. 1997) (“If [the informant] was not
24   worthy of belief, then this would not amount to probable cause.”).
25
            22
26              The government’s argument of an “accept as true” rule strains the doctrine beyond any
     boundaries of logic. As discussed below, all of the statements it submitted cannot be true. By
27   way of example, which of Person 5’s statements are to be assumed accurate? That Person 5 saw
     the victim being shot by Ameen (ECF No. 137-1 at 43), or, as indicated in the warrant application
28   affidavit, that he did not (ECF Nos. 208-33 & 142-17).
                                                      24
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 25 of 30


 1           The “totality of the circumstances” principle articulated in Gates has been applied in
 2   extradition hearings. See, e.g., In re Extradition of Howard, No. 2:15-mj-00627-NJK, 2017 U.S.
 3   Dist. LEXIS 103243, *20 (D. Nev. July 3, 2017); In re Camelo-Grillo, No. CV 16-9026 JVS
 4   (SS), 2017 U.S. Dist. LEXIS 106389, *14 (C.D. Cal. Jul. 10, 2017). And extradition courts have
 5   weighed the reliability of witnesses in determining whether probable cause to certify exists. See,
 6   e.g., Quinn v. Robinson, 783 F.2d 776, 815 (9th Cir. 1986) (“The credibility of witnesses and the
 7   weight to be accorded their testimony is solely within the province of the extradition
 8   magistrate.”); In re Extradition of Singh, 124 F.R.D. 571, 577 (D.N.J. 1987) (“[W]hen a court in
 9   an extradition proceeding is presented with evidence through affidavits, the court may conclude,
10   on review of the affidavits submitted, that there are insufficient indicia of reliability or credibility
11   to establish probable cause.”); United States v. Lui Kin-Hong, 110 F.3d 103, 120 (1st. Cir. 1997)
12   (“Inherent in the probable cause standard is the necessity of a determination that the evidence is
13   both sufficiently reliable and of sufficient weight to warrant the conclusion.”).
14           The witnesses at issue, referred to as Persons 1, 5, and 7, were first brought to the court’s
15   attention in an application for a search warrant of Ameen’s apartment and vehicle. The court
16   issued that warrant prior to the start of these proceedings based on statements primarily attributed
17   to Person 5 and, to a lesser extent, the statements attributed to the other two persons referenced in
18   the affidavit in support of the warrant. But the search warrant was issued without the information
19   that has since been developed, including the evidence indicating that Ameen was in Turkey at the
20   time of the offense. The warrant application was at one time included in the record of this case as
21   defense exhibit 112. ECF Nos. 208 at 10, and 208-33. That exhibit has since been withdrawn.
22   ECF No. 296 at 10.23 Nevertheless, the court has indicated its intent to consider the warrant
23   application in these proceedings. ECF No. 253 at 93-94; see also United States v. Amabile, No.
24   14 M 1043 (VMS), 2015 U.S. Dist. LEXIS 96137, *8 n.6 (E.D.N.Y. Jul. 16, 2015) (collecting
25   cases that establish the proposition that extradition law does not preclude the court from
26   considering documentary evidence outside of the extradition request). The government has itself
27
             23
              Although the warrant application and its copy at exhibit 112 (ECF No. 208-33) remain
28   under seal the parties have ready access to it.
                                                     25
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 26 of 30


 1   relied upon these materials by referring to Person 7’s warrant application testimony in its briefing.
 2   ECF No. 261 at 56 (“An additional witness—Person 7—placed Ameen in Rawah in or about the
 3   time of the fall of Rawah.”); ECF No. 294 at 35 (referring to “the statement of Person 7, who had
 4   no knowledge of the murder but placed Ameen in Rawah at or around the time of the fall of
 5   Rawah.”). The warrant application, juxtaposed with the extradition request, casts serious doubt
 6   on the reliability of Persons 1, 5, and 7.
 7                  A.       Person 7
 8          In the warrant application, Person 7 alleges that Ameen was a prominent member of ISIS
 9   and claims to have seen Ameen in Rawah before its fall to ISIS. These statements are vague and
10   ultimately unreliable. They do not offer a date, even an approximate one, on which Person 7
11   claims to have seen Ameen in Rawah. “Before the fall of Rawah” is a time period so undefined
12   as to be practically useless. Temporal questions aside, the unreliability of Person 7 is
13   compounded by want of other context, particularly in light of the evidence that has been
14   presented that Ameen was in Turkey at the time. What was Ameen doing when Person 7 saw him
15   before Rawah’s fall? What identifiers made Person 7 certain that the individual observed was
16   Ameen? Did Person 7 see him once or multiple times? Finally, as noted above, this witness
17   claims no knowledge of the murder at issue.
18                  B.       Person 1
19          Person 1’s allegations as recited in the warrant application and extradition packet are
20   identical.24 Person 1 claims to have been in Rawah on the date of the murder.25 ECF No. 240-1
21   at 8. In the late afternoon, Person 1 saw a three car ISIS convoy and claims that Ameen was
22   seated in the passenger seat of one of the cars. Id. Person 1 surmised, though does not say how,
23

24          24
             The statement in the extradition packet is the same as the one in warrant application.
     ECF No. 240-1 at 7.
25
            25
26              Person 1’s statement is not dated. This person’s observation of Ameen is said to have
     occurred “on or about the time Rawah fell to ISIS.” ECF No. 240-1 at 8. Nevertheless, the
27   person describes hearing the gunshots that killed Jasim. Id. Thus, the court presumes that the
     identification is purported to have occurred on June 22, 2014.
28
                                                       26
      Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 27 of 30


 1   that Ameen was likely the convoy’s commander. Id. The convoy continued past Person 1 and
 2   stopped in front of Jasim’s home. Id. Person 1 states that he heard a blast of rifle fire and fled the
 3   area. Id. Person 1 was later told by family members that Ameen had killed Jasim with that burst
 4   of rifle fire. Id.
 5           In assessing probable cause, the court must address the evidence as to the reliability of
 6   Person 1’s identification of Ameen. First, the identification is based on a brief observation
 7   through the window of a moving vehicle. Second, the murder is alleged to have occurred at seven
 8   o’clock in the evening. ECF No. 137-1 at 43 (Statement of Person 5). In reality, the murder
 9   occurred later, at some time after 8 p.m. See ECF No. 258-20 (Exh. 149) (Jasim’s final outgoing
10   text occurred at 8:03 p.m. local Iraqi time on June 22, 2014). Given that Person 1 alleges that the
11   murder occurred a short time after seeing the convoy pass, the claim that the identification was
12   made in “the late afternoon,” ECF No. 240-1 at 8, is not plausible. Perhaps more importantly,
13   Person 1’s alleged identification of Ameen in a moving vehicle would have taken place with little
14   or no daylight. See ECF No. 258 at 7 (defense brief indicating that, on June 22, 2014, sunset
15   occurred at approximately 7:15 p.m. Iraqi time). Third, Person 1’s claim of having heard a single
16   burst of rifle fire and subsequently learning that it was this burst that killed Jasim cannot be
17   reconciled with Person 5’s statement in the extradition request packet that a prolonged, ten-
18   minute gun battle occurred between Jasim and his attackers.26 ECF No. 137-1 at 43 (“[Jasim]
19   went outside the house and returned fire at [the] ISIS terrorists using his Kalashnikov rifle. The
20   engagement continued with the terrorist elements for about 10 minutes.”). Finally, the court notes
21   that Person 1’s allegations are derived from summations of an FBI agent’s interview notes rather
22   than Person 1’s own words.27 The distinction is subtle, but meaningful. A summation captures
23   /////
24
             26
                The court is not positioned to say whether Person 1 or Person 5’s account is closer to
25   the truth. But both statements are in the packet submitted in support of the extradition request.
26   Suffice it to say, their dissonance undermines the government’s case for probable cause.
             27
27              Lest there be any doubt, Person 1’s “statement” indicates that it is presented “as
     recorded by representatives of the Federal Bureau of Investigation.” ECF No. 240-1 at 7. Person
28   1 is referred to entirely in the third person.
                                                       27
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 28 of 30


 1   the fundamentals of a witness’s claims, but it can omit nuance or important details that the
 2   interviewing agent(s) might, at the time, have thought inconsequential.
 3                  C.      Person 5
 4          Person 5 is the government’s most important witness because that person alone claims to
 5   have witnessed Ameen kill Jasim. A comparison of Person 5’s statement in the extradition
 6   request and Person 5’s summarized account in the warrant application reveals several important
 7   inconsistencies.28 In the extradition request, Person 5 states that he and Jasim were inside the
 8   house when the ISIS convoy approached. ECF No. 137-1 at 43. When the ISIS fighters began to
 9   fire at the house, Jasim went outside and returned fire. Id. After the shooting stopped, Person 5
10   went outside and saw Jasim on the ground and Ameen standing over him. Id. Person 5 then
11   claims to have seen Ameen shoot and kill Jasim at close range. Id.
12          By contrast, Person 5’s statements to the FBI in the warrant application make no mention
13   of a firefight. Instead, he claims that the ISIS convoy arrived at the house and Ameen approached
14   Jasim, who was presumably already outside. ECF No. 142-17 at 11. Jasim told Person 5 to leave
15   and get some tools. Id. After Person 5 had left, Person 5 heard gunshots and ran back towards
16   Jasim. Id. Person 5 arrived to see Jasim crawling on the ground with gunshot wounds to his
17   arms, chest, and legs. Id. Jasim subsequently succumbed to his wounds, but Person 5 does not
18   allege that Ameen executed him with a final shot. Id. The court acknowledges that witnesses,
19   especially those that have lived through traumatic events, may change details of their account
20   over time. Minor discrepancies should not automatically destroy witness credibility or imply
21   dishonesty. Here, however, the inconsistencies are substantial and undermine reliability,
22          28
                As stated above, the warrant application and its copy at ECF No. 208-33 are still under
23   seal. However, exhibit 38— a record of an October 23, 2017, statement by Person 5 to the FBI—
     mirrors the content of Person 5’s allegations in the warrant application that are relevant here.
24   ECF No. 222-1 (unsealed redacted version of Exhibit 38); ECF No. 142-17 (sealed unredacted
     version). The court previously excluded Exhibit 38 for the purpose of attacking Person 5’s
25   credibility. ECF No. 160. At that time, the court was unaware that the substance of Person 5’s
26   allegations across Exhibit 38 and the warrant application was identical. Accordingly, the court
     will cite to Exhibit 38 when discussing Person 5’s account of the murder in the warrant
27   application. Given that the account recited in the warrant application was relied upon by the
     government to obtain the warrant, that account will be considered in assessing whether Person 5
28   has provided the government consistent accounts of what he claims to have witnessed.
                                                        28
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 29 of 30


 1   particularly when they are viewed in light of evidence showing that Ameen was not in Iraq at the
 2   time. Under Person 5’s account did a ten-minute firefight between Jasim and his attackers occur?
 3   Did Ameen execute Jasim or leave him to die from his wounds? Did Person 5 see the shooting or
 4   not? These are key details that one would expect to remain constant. But they do not.
 5          Finally, Person 5’s reliability is impacted by his having articulated allegations against
 6   Ameen that are absurd on their face. In the extradition request, he claims that Ameen was
 7   responsible for a kidnapping that occurred in Iraq in 2016. ECF No. 137-1 at 61, 99. Ameen was
 8   indisputably in the United States at that time. In the warrant application, Person 5 told FBI
 9   investigators that Ameen was a close associate of the leader of ISIS, Abu Bakr Al-Baghdadi. He
10   claimed that he saw Ameen and Al-Baghdadi together in Rawah in the summer of 2014. The
11   court finds it unnecessary to describe all the reasons why a close association between Ameen and
12   Al-Baghdadi is unlikely. Suffice it to say, there is no corroborative evidence in the record that
13   Ameen occupied such a high-level leadership role in ISIS.
14                  D.      Witnesses A and B
15          Witnesses A and B have offered statements that essentially recount Person 5’s account of
16   the murder in the extradition request. It is undisputed that neither saw the murder. Nor did either
17   see Ameen in Rawah at or around the time of the murder. Both A and B were in Jasim’s house
18   when the killing occurred; their statements are based on what Person 5 told them after the fact.
19   ECF No. 194-1 at 12. The value of their statements turns on the reliability of the information
20   relayed by Person 5 who, as stated above, has demonstrated that he/she is simply not a reliable
21   witness.
22          III.    Conclusion
23          The court concedes that it has been difficult to reconcile the restrictive body of extradition
24   case law with the applicable standards under United States federal case law for establishing
25   probable cause and the circumstances of this case. It is regrettable that the case has taken more
26   than two years to litigate.29 Whatever procedural doubts precede it; the court is convinced that
27
            29
                Not all of that time can be attributed to inherent delay in processing the letters rogatory
28   to obtain the Turkcell records or to the defense’s other discovery requests. There was also delay
                                                         29
     Case 2:18-mj-00152-EFB Document 298 Filed 04/21/21 Page 30 of 30


 1   the decision not to certify Ameen’s extradition is correct. The evidence strongly supports that
 2   Ameen never left Turkey in June 2014, and the record before the court, taken in its entirety, does
 3   not establish probable cause that he was responsible for Jasim’s murder.
 4          Accordingly, the request for a certificate of extradition is denied. Unless there are
 5   pending domestic charges on which the government can justify Ameen’s continued detention, it is
 6   ORDERED that Omar Abdulsatar Ameen be immediately released from custody. At the time of
 7   writing, the court has not been made aware of any such pending charges.
 8          So Ordered.
 9   DATED: April 21, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   occasioned by litigation over the government’s insistence early in the case that key documents be
     sealed not only from the public but from defense counsel. Further, the delay in processing the
27   letters rogatory does not rest exclusively at the feet of the defense. See, e.g., ECF No. 257 at 2,
     Order of January 28, 2020 (“the delay in this instance is attributable to the government’s own
28   bureaucratic mishandling of the Turkish letter.”).
                                                         30
